IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,032




EX PARTE MARCUS L. JOHNS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 853289-A IN THE 183RD DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to 60 years’ imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction.  Johns v. State, AP-14-02-00206-CR,  (Tex. App.–  Houston [14th dist.], 2003, no pet.)
(not designated for publication).  
            Applicant contends inter alia that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify him that his conviction had been affirmed and failed to advise
him of his right to petition for discretionary review pro se.
            The trial court has entered findings of fact and conclusions of law that Applicant was
deprived of his right to file a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d
900 (Tex. Crim. App. 2006).  We find, therefore, that Applicant is entitled to the opportunity to file
an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals
in Cause No. AP-14-02-00206-CR that affirmed his conviction in Case No. 853289-A from the
183rd Judicial District Court of Harris County.  Applicant shall file his petition for discretionary
review with the Fourteenth Court of Appeals within 30 days of the date on which this Court’s
mandate issues.
            Applicant’s remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
 
Delivered: November 5, 2008
Do not publish